196 S.E.2d 210 (1973)
283 N.C. 388
STATE of North Carolina
v.
Michael W. BUMGARNER.
No. 68.
Supreme Court of North Carolina.
May 9, 1973.
*211 Atty. Gen. Robert Morgan and Special Counsel Ralph Moody, Raleigh, for the State.
Ted S. Douglas, Lenoir, for defendant appellant.
PER CURIAM.
The record reveals that the defendant made three assignments of error; however, none of these were brought forward and argued by defendant in his brief. Assignments of error which are not brought forward and discussed in the brief are deemed abandoned. State v. McLean, 282 N.C. 147, 191 S.E.2d 598 (1972); State v. Wilson, 280 N.C. 674, 187 S.E.2d 22 (1972); Branch v. State, 269 N.C. 642, 153 S.E.2d 343 (1967); State v. Spears, 268 N.C. 303, 150 S.E.2d 499 (1966); State v. Stafford, 267 N.C. 201, 147 S.E.2d 925 (1966).
When the case on appeal contains no assignments of error, the judgment must be sustained unless error appears on the face of the record proper. State v. Higgs, 270 N.C. 111, 153 S.E.2d 781 (1967); State v. Williams, 268 N.C. 295, 150 S.E.2d 447 (1966). The defendant's counsel candidly states: "The defendant's counsel on appeal after thoroughly reviewing the record's transcript of proceedings and the indictment herein is unable to detect any error in the defendant's trial and respectfully requests the Court of Appeals to review same in order to assure that the defendant was given a fair trial free from prejudicial error."
We have carefully reviewed the entire record and find no error.
No Error.